Citation Nr: 0335844	
Decision Date: 12/19/03    Archive Date: 12/24/03

DOCKET NO.  00-24 402A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for low back 
disability.

2.  Entitlement to service connection for cervical spine 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from November 1961 to 
November 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 1999 and July 2002 rating 
determinations of the Boise, Idaho Department of Veterans 
Affairs (VA) Regional Office (RO).


REMAND

The veteran complained of upper back pain in service in 
January 1961.  Tenderness over the spine of T1-3 was found, 
and an X-ray revealed no significant abnormality.  In August 
2001, David K. Hill, DC indicated that he has treated the 
veteran since January 1998 for pain consistent with 
degenerative change.  Dr. Hill stated that it was his opinion 
based on clinical history and examination that the veteran's 
original injury was sustained while serving in the military 
and that the veteran's current spinal condition is directly 
related to the original injury.  In November 2001, VA 
requested Dr. Hill to submit copies of clinical records.  No 
records from Dr. Hill have been received.  

A VA medical opinion is necessary, to assist in a 
determination as to whether the veteran's lumbar spine and 
cervical spine disabilities are related to service.  

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following action:  

A VA medical opinion should be obtained.  
The evaluator should review the 
veteran's claims folder and render 
opinions with reasons as to whether the 
veteran's lumbar spine and cervical 
spine disabilities are related to 
service.  The claims folder should be 
made available to the evaluator for 
review.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.





	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


